Citation Nr: 1043584	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
January 1971, with service in the Republic of Vietnam.  He was 
awarded the Combat Infantry Badge (CIB) and the Bronze Star Medal 
with "V" Device.
 
This matter come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board notes that in June 2009, the RO issued a statement of 
the case (SOC) reflecting that it had reopened the Veteran's 
claim for service connection for tinnitus, but then denied it on 
the merits.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2009.  
The Board points out that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence to reopen the claim has been received because the issue 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly-and given the Board's favorable disposition 
of the petition to reopen-the Board has characterized the appeal 
as encompassing the two matters set forth on the title page.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In a September 2006 rating decision, the RO denied the 
Veteran's claim for service connection for tinnitus on the basis 
that there was no documentation of complaints of tinnitus in 
service or within one year after discharge from service, and the 
April 2006 VA examiner's opinion that based on the above, it 
would be less likely than not that the tinnitus is secondary to 
the Veteran's military service.  Although notified of the denial 
later that month, the Veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since the 
RO's September 2006 denial includes evidence that was not 
previously before agency decision makers that is not cumulative 
or duplicative of other evidence of record, that relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinnitus, and that raises a reasonable 
possibility of substantiating the claim..

4.  The Veteran has combat service, as demonstrated by receipt of 
a CIB and a Bronze Star Medal with "V" device.

5.  The Veteran has been shown to have tinnitus that is related 
to his military service.


CONCLUSIONS OF LAW

1. The RO's September 2006 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's September 2006 denial is 
new and material, the criteria for reopening the claim for 
service connection for tinnitus are met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen 
and the claim for service connection, on the merits, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the appeal has been accomplished.

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

The Veteran's claim for service connection for tinnitus was 
previously denied by the RO in a September 2006 decision; the 
denial was based on the fact that his service treatment records 
were negative for complaints, treatment or diagnosis or within 
one year after discharge from service, and based on an April 2006 
VA examiner's opinion that given the lack of documentation 
regarding any past complaints of tinnitus it would be less likely 
than not that the Veteran's diagnosed tinnitus was secondary to 
military service.  Evidence considered included service treatment 
records, the Veteran's statements, and an April 2006 VA audiology 
report.  Although notified of the denial in September 2006, the 
Veteran did not initiate an appeal of the decision; hence, the 
decision is final based on the evidence of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim for service connection for 
tinnitus in December 2007.  Under pertinent legal authority, VA 
may reopen and review a claim, which has been previously denied 
if new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record. After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim was the September 2006 RO decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the record since the RO's September 2006 denial 
includes statements from fellow service members, family, and 
friends, and the transcripts of  a September 2010 Board hearing.  
In the letters from fellow service members, they describe the 
Veteran being in close proximity to huge artillery guns that were 
in frequent use and that the Veteran was involved in many 
firefights, subjected to loud blasts of M-60 machine gunfire, 
which the Veteran carried through his tour in Vietnam.  One 
service member specifically stated that the Veteran always 
complained about ringing in his ears and that he remembered the 
Veteran used to place his hands over his ears to ease the pain 
from the ringing in his ears.  Another service member stated that 
he recalled that the Veteran was bothered by ringing.
During the September 2010 hearing, the Veteran testified that the 
ringing in his ear began while he was in Vietnam, since 1969.  He 
testified that he was subjected to acoustic trauma, noting the M-
60 machine gun that he carried for close to four months, which he 
described as very loud.  The Veteran furthered that since service 
he has been working in sales.  The Board finds that the 
additional evidence has not previously been considered by agency 
adjudicators, and is not cumulative or redundant of evidence 
previously of record, they are "new."  Moreover, this evidence 
suggests a possible nexus between the Veteran's tinnitus and his 
military service, it relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for tinnitus are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As indicated above, review of the record reveals that the RO 
considered the matter of service connection on the merits in a 
June 2009 SOC.  As such, the Board may do likewise, without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by military service.  
38 C.F.R. § 3.303(d).

The Veteran's DD214 shows that he served in the Republic of 
Vietnam from July 1969 to July 1970 and that his military 
occupational specialty was light weapons infantry.  The Board 
also notes that the Veteran was awarded the Combat Infantry Badge 
(CIB) and the Bronze Star Medal with "V" Device.

Under section 1154(b), in the case of any Veteran who engaged in 
combat with the enemy in active service during a period of war, 
VA shall accept as sufficient proof of service- connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  In this case, the Board accepts the Veteran's 
statements of in-service noise exposure as credible.

An April 2006 VA audiological examination notes that the Veteran 
reported being in the vicinity of artillery while in Vietnam.  He 
reported that no hearing protection was used during any weapons 
fire.  The Veteran complained of long term ringing that is 
constant.  Outside of his military service, the Veteran stated he 
had no other noise exposure.  His civilian job has been in sales 
and his recreational hobby is golfing.  The diagnosis was 
tinnitus.  The VA examiner noted that the claims file was 
reviewed and there was no notation regarding any complaints for 
tinnitus.  The VA examiner noted that during a June 1970 medical 
visit the Veteran complained of headaches but there was no 
mention regarding the absence or presence of tinnitus.  He 
furthered that during that time period, it would not be unusual 
that tinnitus would be undocumented.  There is no record of 
tinnitus complaints outside of the Veteran's statement and during 
the verbal history from the examination.  Since the Veteran's 
hearing thresholds are in the good range, there is no indication 
of acoustic trauma in threshold documentation and there is no 
documentation regarding any past complaints of tinnitus in the 
claims file.  The only records located in the claims file were 
the Veteran's military records.  The VA examiner opined that 
given the lack of further documentation, it would be less likely 
than not that the tinnitus is secondary to military service.

In March 2008, the RO received letters from fellow service 
members in which they describe the Veteran being in close 
proximity to huge artillery guns that were in frequent use and 
that the Veteran was involved in many firefights, subjected to 
loud blasts of M-60 machine gunfire, which the Veteran carried 
through his tour in Vietnam.  One service member specifically 
stated that the Veteran always complained about ringing in his 
ears and that he remembered the Veteran used to place his hands 
over his ears to ease the pain from the ringing in his ears.  
Another service member stated that he recalled that the Veteran 
was bothered by ringing.  They are competent to make these 
observations.

During the September 2010 hearing, the Veteran testified that the 
ringing in his ear began while he was in Vietnam, since 1969.  He 
testified that he was subjected to acoustic trauma, noting the M-
60 machine gun that he carried for close to four months, which he 
described as very loud.  The Veteran furthered that since service 
he has been working in sales.

The Board notes that the absence of evidence of a hearing 
disability during service or for years following service is not 
fatal to a claim of service connection for hearing loss.  See 38 
C.F.R. § 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post- traumatic 
hearing loss disability.  See Hensley, 5 Vet. App. at 159.  Such 
also applies to tinnitus.

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and tinnitus is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  The Board finds 
the Veteran's statements credible as to tinnitus. The Board also 
finds his assertions as to having tinnitus since service to be 
credible and consistent with the circumstances of his service.

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Hence, given the Veteran's credible history of continuous loud 
noise exposure in service, his credible lay assertions of having 
had tinnitus since service, the statements from fellow service 
members that the Veteran complained of ringing of his ears during 
service, and the nature of the currently demonstrated conditions, 
the Board finds that the evidence to be in relative equipoise in 
showing that the development of the current tinnitus is as likely 
as not is causally linked to the documented instances of 
significant acoustic trauma exposure during active service.  
Again, as noted above, he has been awarded the Combat Infantry 
Badge (CIB) and the Bronze Star Medal with "V" Device, which 
indicate that he engaged in combat with the enemy.  As such, 
there is satisfactory evidence that the Veteran had noise 
exposure consistent with the circumstances, conditions, or 
hardships of his service. 38 U.S.C.A. § 1154(b). 
 
The Board has considered the VA examiner's negative etiology 
opinion, but finds it to be of limited probative value in 
deciding the Veteran's case.  Clearly, it serves to identify the 
current nature of the claimed condition, namely the Veteran's 
current tinnitus.   However, to extent that the examiner did not 
fully assess the nature of the Veteran's service duties in terms 
of related noise exposure or his credible lay statements  and 
those of fellow service members, to include the Veteran's 
complaints of ringing in his ears service, the opinion cannot 
fully control the disposition of this appeal.

Moreover, the VA examiner's reliance on the Veteran having 
hearing thresholds in the good range, no indication of acoustic 
trauma in threshold documentation, and no documentation regarding 
any past complaints of tinnitus in the claims, is misplaced in 
absence of an identified likely post service cause for his 
tinnitus.  In this regard, post-service the Veteran worked in 
sales and his recreational hobby was golfing, thus, circumstances 
that do not show post-service acoustic trauma.  

Overall, as there is a proximate balance of positive and negative 
evidence regarding the material issue in this case, VA must 
extend the benefit of the doubt to the Veteran by law in this 
situation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)).

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for tinnitus is warranted. 


ORDER

New and material evidence has been received and the claim for 
service connection for tinnitus has been reopened.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


